Ituong09876^Y
DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Information Disclosure Statement Objection
2.  	The information Disclosure Statement (IDS) filed on 5/20/2020 have been considered.  
Preliminary Amendment
3.	A Preliminary Amendments filed 3/31/2020 to claims is accepted. 
Specification Objections
4.   	The Application’s specification is objected to because of the following informalities: 
a. The content of specification does not include Cross-References to related applications. See 37 CFR 1.78 MPEP § 211 et seq. 
b. A Summary of the Invention is missing.  A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention. See MPEP § 608.01(d). The Summary heading should be in capital letters and be placed after the Background. 
Note: The headings should be in Capital letters. 
c.	Improper Abstract:  The words “Figure 4” under the abstract body should be removed. The abstract should be in a separate sheet/page under the heading “Abstract” or “Abstract of the Disclosure”. The sheet presenting the abstract may not include other parts of the application or other material. The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length and not exceeding 15 lines. The language should be clear and concise should not repeat information given in the title or in the claims body. It should avoid using phrases, e.g., “Embodiments include….”, “The invention relates…”, “The present disclosure relates, …”, “It is an object of the present invention…”, or “This object is achieved by …” See MPEP § 608.01(b) and 37 C.F.R. 1.438.  The purpose of the abstract is to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure. See MPEP § 608.01(b) and 37 C.F.R. 1.72.  
Note: The abstract should be labeled with current amendment to distinguish with the previous one.
Appropriate corrections are required.  
Claim Objections

5. 	Claims 1-6 and 8-11 are objected to because of the following informalities:
	In claims 1 and 5, the word “candidate” between double quotes should be removed. It is unclear what that means in double quotes?
	In claims 2-4 and 6-8, it is suggested the word “The” should be placed before “Method” or “Device” to avoid lacking explicitly antecedent basis.
In claim 6, it is suggested the word “further” should be placed before “comprising…”

In claim 9-11, it is suggested the word “A” should be placed before “Navigation System…”, “Computer programme product…”, and “Storage means readable…”. 
	In claims 10-11, the word “programme” should read “programming” (spelling correction).
	Appropriate correction is required.
Claim Rejections - 35 USC § 101 
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-11 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. 
Specifically, representative Claim 1 recite: A method for measuring a magnetic field, in which a magnetic field is measured by a set of magnetometers which are linked to a same moveable support and which have different orientations of eigendirections with respect to this support, wherein processing means implement, during a measurement in a given position and orientation of the support and of the set of magnetometers, a determination, for each magnetometer of a "candidate" magnetic field, a determination, for each magnetometer, of the orientation deviation between the eigendirections of the magnetometer and the "candidate" magnetic field, a determination of the magnetometer for which this deviation is minimal, the magnetic field measured by this sensor being selected as the magnetic field measured by the set of magnetometers, for each magnetometer, the processing means calculating

    PNG
    media_image1.png
    37
    138
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    214
    462
    media_image2.png
    Greyscale


The claim limitation in the abstract idea have been highlighted in bold above (not included the equation and its description), the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process/device).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the abstract idea (bold font) above falls into the grouping of Mathematical relationship/formulas/calculations, such as determining magnetic field using formula.  Thus, the step 2A – prong I is Yes.  

	Next, under the Step 2A, Prong II, we consider whether the claim that recites

Similar limitations comprise the abstract idea of Claim 5.
Claims 1 and 5 comprises additional elements of measuring by a set of magnetometers and sensors, where those elements are conventional equipment to collect data adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.5(g).
Furthermore, the preambles of claims 1 and 5, “A method/device for measuring a magnetic field,  where the additional elements in the preamble are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment of field of use. 
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed above. Thus, the claims are not patent eligible.
Dependent claims 2-4 and 6-11 provide additional features/steps which are part of expanded abstract idea of the independent claim (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a 
Claim Interpretation
8. 	The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

10.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitations are: processing means in claims 1 and 4-5 and storage means in claim 11. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. 

 .  	

Claim Rejections - 35 USC § 112 
11. 	 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	The recitation in claims 1 and 5 “the magnetic field measured by this sensor (line 10) lacks antecedent basis and indefinite. It is unclear whether “this sensor” refers to “a set of magnetometers”?
Further, “this magnetometer j” (line 15) lacks antecedent basis. It is unclear whether this limitation refers to “the set of magnetometers” or “each magnetometer”?
	also “this support” (claim 1) lacks antecedent basis. It is unclear whether if refers to “movable support”?

“this deviation” (claims 1, 5) lacks antecedent basis. It is unclear whether it refers to “the orientation deviation”?
“the orientation deviation” lacks antecedent basis.
b.	The recitation in claim 6 “these magnetometers” lacks antecedent basis. It is unclear whether it refers to “the set of magnetometers” as recited in claim 1?
Further, “their orientation” lacks antecedent basis. It is unclear whether it refers to “orientation of eigendirections” OR “orientation of support and the set of magnetometers” OR “the orientation deviation” (in claim 1)
and the limitation “their eigenaxes” lacks antecedent basis. It is unclear what “their” Applicant refers to?
c.	The limitation in claim 8, “these magnetometers” and “their eigendirection” lack antecedent basis. It is unclear what “these”/”their” Applicant refers to?
	Dependent claims are rejected for the same reason as respective parent claim.
Examiner note: Due to number of 35 USC 112(b) or second paragraph rejection, the claims are not sufficiently quality to be adequate to understand and thus, the claims have been treated on their merit as the best understood by the Examiner. 

 Novel and Non-Obvious Subject Matter
13.	Claims 1-11 are considered novel and non-obvious subject matter with respect to the prior art, but depend from claims rejected over the prior art and are presently rejected under 35 USC 101 and 112 as set forth in this Office action. 

Conclusion
14.	The following pertinent prior arts/ prior art of record, such as: US 2010/307016 of Mayor et al (Magnetometer Accuracy and Use); US patent 9,513,307 of Vissiere (Device and method for determining the speed of wheeled terrestrial vehicle from measurements of an ambient terrestrial magnetic field; US 2019/0220106 of Leclercq et al (Object tracking system and method); and US 2018/0313933 of Hautson (Method of tracking a position of a magnet by differential measurement).  

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Lynda Dinh/
Examiner, AU 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863